Memorandum. Defendants, husband and wife, owned the premises as tenants by the entirety. The improvement [installation of heating system in dwelling house] was made without the contract, order, consent or knowledge of the wife and without first filing the conditional contract. It follows that as to her it became a part of the real estate, and thus subject to the mortgage which this action was brought to foreclose. Each owner being the owner of the entire fee (per tout), the contract of conditional sale was not effective as to the wife because of the facts above stated. (Pers. Prop. Law, § 67.) For these reasons the judgment should be affirmed, with costs. All concur. Judgment affirmed, with costs.